DETAILED ACTION
Remarks

The instant application having Application No. 16/236928 filed on December 31, 2018.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1, 3-9, 11-12, 14-18 and 20-24 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Statement of Reasons for Allowance
Claims 1, 3-9, 11-12, 14-18 and 20-24 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1, 3-9, 11-12, 14-18 and 20-24 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Stabrawa et al. (US Patent Publication No. 2016/0077761 A1) discloses a memory appliance may be provided comprising a processor, a communication interface, a memory, and a region access unit. The memory may be configured in an address space addressable by the processor. The communication interface may be configured to provide the client access to the region of the memory via client-side memory access before initialization of all of the region. A method to create a virtual copy of memory accessible by client-side memory access is also provided. A system may be provided that memory maps at least a portion of a file to a memory region, wherein a virtual address addressable is generated, and the at least a portion of file is accessible through the memory region at the virtual address. The virtual address may be registered with the communication interface, where registration of the virtual address provides client-side memory access to the memory region. 
Prior art of record Lu et al. (US Patent No. 9,959,207 B2) discloses a sorted key-value store using a write-back cache maintained in memory, a B-tree data structured maintained in disk, and a logical and physical log for providing transactions. The logical log and write-back cache are used to answer client requests, while dirty blocks in the write-back cache are periodically flushed to disk using the physical log.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to teach or suggest "creating a new file," especially where the new file is created by "generating a file data structure on the file system that represents the new file," and especially where "the file data structure comprises a mapping to ... an existing data storage object ...[that comprises] at least one of: a block device storage object of the set of memory components; or a data storage object that is associated with a log structured merge tree data structure stored on the set of memory components,"

Independent claims 12 and 20 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168